 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12 JOHN ALEXANDER VASQUEZ,         )   Case No. EDCV 19-1473-SB (JPR)
                                   )
13                    Plaintiff,   )          J U D G M E N T
                                   )
14             v.                  )
                                   )
15 ANDREW SAUL,                    )
     Commissioner of Social        )
16 Security,                       )
                                   )
17                    Defendant.   )
                                   )
18
19        Under the Order Accepting Findings and Recommendations of
20 U.S. Magistrate Judge, it is hereby ADJUDGED THAT (1) Plaintiff’s
21 request for an order reversing the decision of the Commissioner
22 is DENIED; (2) the Commissioner’s request for an order affirming
23 his final decision and dismissing the action is GRANTED; and (3)
24 judgment is entered in the Commissioner’s favor.
25
26 DATED: __________________
             June 15, 2021         _____________________________
                                   HON. STANLEY BLUMENFELD, JR.
27                                 U.S. DISTRICT JUDGE
28
